Title: To George Washington from Decabanes, 12 September 1783
From: Decabanes
To: Washington, George


                  
                     Monsieur
                     Metz le 12 7bre 1783
                  
                  La veneration que j’ay conçue pour Votre excellence par vos hauts faits comme citoyen, et general dont toute l’europe retentit, me fait prendre la liberte de vous propose une Republique que j’avais composé lors de votre revolution, la quelle Si j’avois eu le bonheur de pouvoir le faire alors, auroit evité bien du Sang votre nation n’auroit pas tardé a etre independante, elle Se Serait deja  de beaucoup, et par ma constitution, qui n’aurait pas manqué d’etre gouté d’abord elle vous assuré un gouvernement immuable, et vous Series deja une puissance respectable et qui plus cherie de toute la terre.
                  Vous pourries dire que c’est bien tard que je vous adresse mes reflexions, mais je ne crois pas que Se Sont en vain, vue qu’il paroit regner dans vos province desunité qui ne peut que vous causer les plus grands torts, ce que je predirois n’est guerre possible que treize etats different en force, richesse, et esprit differens ne cause un jour une mesintelligence, qui vous Sera plus funeste un jour que le joug que V. E. vient de Secouer.
                  je vous diray Monsieur pour ma justification, que j’ay fait mon possible au commencement de la guerre de pouvoir passer ches vous, d’abord avec l’agrement de ma cour, ensuite je me Suis adressé a Monsieur Dean a qui je ne demandais non comme avanturier, un grade et le titre de citoyen, quand je me Serais transporté a mes frais en Amerique, mais ce fut en vain que j’auray desiré me Sacrifier pour vous, ayant Servi en espagne ou j’ay eu le rang de lieutenant colonel et connaissant Monsieur le Conde d’Aranda ambassadeur en france, je l’avais prié de me faire employer a la Suite du Ministre que la france vous envoyoit, esperant de cette maniere vous  des idées, plans qui avaient pu vous etre favorable, mon etoile peut etre celle de votre patrie -t-elle sur la mienne, de n’avoir pu reussir d’aucune maniere.
                  Je vous diray plus que le desire que j’avois de pouvoir etre employé et Sortir de la Solitude ou je me suis jetté inconsiderement ayant quitté l’espagne a 30 ans en 70, mon esprit travaillois pour trouver quelque moyens de me rendre utile, dans cette perplexité j’ai decouvert un moyen de vous rapatrir avec l’angleterre, mais comme Sujet de la maison de Bourbon avait un grand interet a ce que cela n’arrive pas, mon integrité ne m’a pas permis d’aller declarer mon secret a l’angleterre, un homme ambitieux desordonné n’eut pas eu cette consideration, pouvant esperer par la une fortune, et qui plus une renomme qui l’eut celebré a jamais, cela me tentoit cependant fortement et si je eus fait quoique vous Series tombé de nouveau sous le despotisme vous Series peut etre plus heureux, que vous ne le seres tant que vous n’aures pas adopte une constitution moins embarassante.
                  Monsieur ce n’est pas ce dernier plan que j’ay l’honneur de vous proposer quoique je n’en ai pas retiré aucune avantage que j’en esperois, en ayant fait part a Messieurs de Vergennes et d’Arande, quoique le premier m’a repondu de le tenir Secret, et promis pas une seconde lettre de m’apuyer Si l’espagne daignoit me recompenser de ma discrettion; comme luy etant plus avantageuse.
                  C’est ma republique que je vous propose, etant persuadé que vous y trouverer bien des choses, qui trop bord et ne Serait peut etre plus tems de vouloir executer.
                  Monsieur pour peu qu’on voudroit adopter quelques uns de mes plans qui Sont avantageux a votre patrie, et quelle daigne me recevoir parmi vous je crois que je ferois l’effort de passer ches vous, esperant vous etre d’autant plus utile, pourque vous reconnaissies mes Services Sur mes enfants, malgré qu’un de mes freres qui a combattu Sous vous au Siege d’York-Town comme Capitain dans le Regiment des deux ponts, qui vous respecte infiniment et aime les americains, m’a dit qu’il ne croyait que ce climat me conviendroit et dans ce cas je ne desiray que de vivre autant de tems, que j’auray pu inculquer a mes enfants les Sentimens de reconnaissance, qui les rendrent digne un jour de la grace qu’ils auroient gagné a passer ches vous.  j’ay l’honneur d’etre avec le plus profond respect Monsieur Votre tres humble et tres obeïssant Serviteur
                  
                     
                        M decabanes
                  
               